          Case 2:17-cv-04540-WB Document 269 Filed 03/05/21 Page 1 of 4



                       THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF                             )
PENNSYLVANIA,                               )
                                            )
                       Plaintiff,           )
v.                                          )        Civil Action No. 2:17-cv-04540 (WB)
                                            )
JOSEPH R. BIDEN, in his official            )
capacity as President of the United States, )
et al.,1                                    )
                                            )
                                            )
                       Defendants.          )
____________________________________)

MOTION FOR A STAY OF PROCEEDINGS OR, IN THE ALTERNATIVE, AN ORDER
     HOLDING THE PENDING DISPOSITIVE MOTIONS IN ABEYANCE

         Federal Defendants hereby move for a stay of proceedings or, in the alternative, an order

holding the pending dispositive motions in abeyance, until April 30, 2021, to allow new leadership

at Federal Defendant agencies and the U.S. Department of Justice to evaluate the issues presented

by this case.

    1.      This case involves a challenge to final rules the defendant agencies issued in 2018

            expanding the prior religious exemption to the contraceptive coverage requirement and

            creating a new moral exemption. See Religious Exemptions and Accommodations for

            Coverage of Certain Preventive Services Under the ACA, 83 Fed. Reg. 57,536 (Nov.

            15, 2018); Moral Exemptions and Accommodations for Coverage of Certain

            Preventive Services Under the ACA, 83 Fed. Reg. 57,592 (Nov. 15, 2018).

    2.      This Court entered a preliminary injunction; the judgment was reversed and remanded

            by the Third Circuit on August 21, 2020, following the Supreme Court’s decision in

            Little Sisters of the Poor Saints Peter & Paul Home v. Pennsylvania, 140 S. Ct. 2367

            (2020).

1
 President Biden, Acting Secretary of Health and Human Services Norris Cochran, Acting
Secretary of Labor Al Stewart, and Secretary of Treasury Janet Yellen have been substituted as
defendants, in their official capacities, by operation of Federal Rule of Civil Procedure 25(d).
                                                1
     Case 2:17-cv-04540-WB Document 269 Filed 03/05/21 Page 2 of 4




3.    The Court has before it fully briefed dispositive motions. See, e.g., ECF Nos. 252, 254,

      255.

4.    The Court has the inherent power to stay this case to save “time and effort for itself, for

      counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). Relatedly,

      the Court has the power to hold motions in abeyance. See, e.g., Bracey v. Lancaster

      Foods LLC, 2019 WL 1129436, at *6 (D. Md. Mar. 12, 2019), appeal dismissed, 2020

      WL 7385192 (4th Cir. Dec. 16, 2020).

5.    New leadership at the federal defendant agencies—the U.S. Department of Health and

      Human Services, the U.S. Department of Labor, and the U.S. Department of the

      Treasury—and the U.S. Department of Justice is currently in the process of arriving

      and needs additional time to evaluate the issues that this case presents. It would

      therefore conserve the resources of the Court and the parties to stay the case or, in the

      alternative, hold the pending dispositive motions in abeyance, until April 30, 2021,

      while the agencies undertake this evaluation.

6.    Federal Defendants propose to file a status report with the Court on or before April 30,

      2021.

7.    On March 2, 2021, in a similar case in the Northern District of California, State of

      California v. Cochran, 17-cv-5783 (N.D. Cal.), the Court decided to hold pending

      dispositive motions in abeyance until April 30, 2021. The Court also instructed Federal

      Defendants to file a status report on or before April 30, 2021.

8.    Plaintiffs’ counsel represents that Plaintiffs oppose any motion for a stay, or to hold the

      pending dispositive motions in abeyance, that is filed before the status conference

      scheduled for March 11, 2021. Counsel for the intervenor, The Little Sisters of the

      Poor, states that their client opposes this motion.

9.    Therefore, the Government hereby moves for a stay of proceedings in this case or an

      order holding the pending dispositive motions in abeyance, until April 30, 2021, to

      permit new leadership to evaluate the issues presented by this case.

                                            2
       Case 2:17-cv-04540-WB Document 269 Filed 03/05/21 Page 3 of 4




DATED: March 5, 2021              Respectfully submitted,

                                  BRIAN BOYNTON
                                  Acting Assistant Attorney General

                                  JENNIFER D. RICKETTS
                                  Director, Federal Programs Branch

                                  MICHELLE R. BENNETT
                                  Assistant Director, Federal Programs Branch

                                  /s/ Justin M. Sandberg
                                  JUSTIN M. SANDBERG (Il. Bar No. 6278377)
                                  Senior Trial Counsel
                                  MICHAEL GERARDI
                                  CHRISTOPHER R. HEALY
                                  REBECCA M. KOPPLIN
                                  DANIEL RIESS
                                  Trial Attorneys
                                  U.S. Dep’t of Justice, Civil Div., Federal Programs Branch
                                  1100 L Street, NW
                                  Washington, D.C. 20001
                                  (202) 514-5838
                                  Justin.Sandberg@usdoj.gov

                                  Attorneys for Federal Defendants




                                     3
          Case 2:17-cv-04540-WB Document 269 Filed 03/05/21 Page 4 of 4




                                   CERTIFICATE OF SERVICE

        I hereby certify that, on March 5, 2021, a copy of the forgoing document was electronically

filed with the Clerk of the Court using the CM/ECF system which will send notification of such

filing to all counsel of record.




DATED this 5th day of March, 2021.                             s/ Justin M. Sandberg
                                                             JUSTIN M. SANDBERG
                                                             Senior Trial Counsel
                                                             Unite States Department of Justice




                                                 1
